Exhibit 21.1 SUBSIDIARIES OF THE COMPANY SEPCO Industries, Inc., a Texas Corporation DXP Acquisition, Inc., a Nevada corporation (doing business as Strategic Supply, Inc.) PMI Operating Company, Ltd., a Texas limited partnership PMI Investment, LLC, a Delaware limited liability corporation Pump – PMI LLC, a Texas limited liability corporation R. A. Mueller, Inc. an Ohio corporation Precision Industries, Inc., a Nebraska corporation Vertex Corporate Holdings, Inc., a Delaware corporation Pawtucket Holdings, Inc., a Delaware corporation PFI, LLC, a Rhode Island limited liability company DXP Energy Services, LLC, a Texas limited liability corporation
